Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OKLAHOMA

  (1) DALE A. GREGOR, JR. and                            )
  (2) DEBRA GREGOR, individually and as                  )
  Co-Guardians of KAYLA THETFORD,                        )
  an incapacitated adult; and                            )
  (3) JONATHON THETFORD, as parent and                   )
  next friend of Z.L.T., Z.D.T. and Z.A.T.,              )
  minor children of Kayla and Jonathon Thetford,         )
                                                         )
                                       Plaintiffs,       )
                                                         )
  vs.                                                    )      Case No.
                                                         )      19-CV-719-JED-FHM
                                                         )
  (1) UNITED STATES OF AMERICA                           )
  (2) MICHAEL CLINTON WEST, D.O.;                        )
  (3) EMCARE, INC.;                                      )
  (4) EMCARE PHYSICIAN PROVIDERS, INC.,                  )
  and                                                    )
  (5) EMCARE PHYSICIAN SERVICES, INC.,                   )
                                                         )
                                      Defendants.        )

                                      COMPLAINT

         COME NOW Plaintiffs Dale A. Gregor and Debra Gregor, individually and as co-

  guardians of Kayla Thetford, an incapacitated adult, and Jonathon Thetford as next friend

  of Z.L.T., Z.D.T. and Z.A.T., minors, by and through their attorneys, George W. Braly and

  William Speed of Braly, Braly, Speed & Morris, PLLC, and Mark Burgess of Burgess Law

  Firm PLLC, and allege as follows:

                        PARTIES, JURISDICTION AND VENUE

        1.     This action arises under 28 U.S.C. §§ 1346(b) and 2671 et seq.

        2.     Plaintiffs Dale A. Gregor and Debra Gregor are residents of Drumright,
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 2 of 11




  Creek County, State of Oklahoma and are the duly appointed Co-Guardians of the person

  and property of Kayla Thetford, an incapacitated adult, by virtue of Letters of General Co-

  Guardianship issued on June 17, 2019 by the District Court of Creek County, State of

  Oklahoma, in case number PG-2019-11.

         3.     Jurisdiction and venue are proper before this Court pursuant to 28 U.S.C. §§

  1346(b), 1367(a) and 1402(b).

         4.     Jonathon Thetford is the natural father of Kayla Thetford’s three minor

  children, Z.L.T., Z.D.T., and Z.A.T., and he is her ex-husband and has physical custody of

  said children due to Kayla Thetford’s catastrophic permanent injuries and resulting

  physical incapacity.

         5.     Plaintiffs’ Federal Tort Claim Notice was timely sent. The six-month time to

  respond to said claims expired on or about December 28, 2019 without the United States

  taking action on said claims. Therefore, by operation of law those claims are deemed

  denied. Plaintiffs have fully complied with the provisions of 28 U.S.C. §§ 2401(b) and

  2675(a).

         6.     The acts and omissions herein complained of occurred at the community

   health center and hospital known as the Muscogee Creek Nation Hospital/Clinic located

   in Okemah, Okfuskee County, State of Oklahoma.

         7.     At all times relevant to these events, Defendant United States, by and through

   the Indian Health Service and/or the Department of Health and Human Services and

   Muscogee Creek Nation, operated the hospital and community health center known as the

   Muscogee Creek Nation Hospital/Clinic.


                                               2
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 3 of 11




            8.    Defendant Michael Clinton West, D.O., is a physician licensed by the

  Oklahoma Board of Osteopathic Examiners, who, at the time of the medical care and

  treatment of Kayla Thetford, was practicing at the Muscogee Creek Nation Hospital/Clinic

  in Okfuskee County, Oklahoma. Defendant West is believed to now be a resident of or

  employed in Bryan County, Oklahoma.

            9.    Defendant EmCare, Inc. is a Delaware corporation registered with the

  Oklahoma Secretary of State and doing business in Oklahoma at all times relevant to this

  action.

            10.   Defendant EmCare Physician Providers, Inc. is a Missouri corporation

  registered with the Oklahoma Secretary of State and doing business in Oklahoma at all

  times relevant to this action.

            11.   Defendant EmCare Physician Services, Inc. is a Delaware corporation

  registered with the Oklahoma Secretary of State and doing business in Oklahoma at all

  times relevant to this action.

                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

            12.   On or about Sunday, January 7, 2018, Kayla Thetford presented to the

  Muscogee Creek Nation Hospital/Clinic in Okemah, Oklahoma, with headache, dizziness,

  nausea, vomiting, and numbness and tingling sensation in the right side of her face, right

  arm and right leg, and the inability to fully mobilize one of her arms.

            13.   Defendant West examined and treated Kayla Thetford and made a diagnosis

  of vertigo and migraine headache, prescribed two antihistamines and a steroid medication

  and discharged her.


                                                3
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 4 of 11




         14.    On or about January 9, 2018, Kayla Thetford presented to the emergency

  room of the Stillwater Medical Center exhibiting full blown symptoms of a stroke. From

  Stillwater Medical Center, she was emergently transferred to OU Medical Center for a

  higher level of care.

         15.    Kayla Thetford had suffered an acute ischemic stroke.

         16.    Kayla Thetford was discharged from OU Medical Center on February 7,

  2018 to a long-term acute care facility. She was discharged to her parents’ home on May

  22, 2018.

         17.    At the time of her injury, Kayla Thetford was 31 years old and a single

  mother to three young children, ages 8, 7 and 3, who lived with her.

         18.    Kayla Thetford now has a tracheostomy and a feeding tube. She suffers from

  quadriplegia and aphasia.

         19.    She appears to understand what is being said to her. However, she is unable

  to communicate with those around her except by limited head movements, squeezing a

  person’s hand, or sometimes moving one of her feet.

         20.    She is completely dependent upon her parents, Dale and Debra Gregor, her

  Co-Guardians and Plaintiffs herein, for her full-time, 24/7 care, which they have faithfully

  provided since she was discharged home on May 22, 2018.

         21.    Typically, a patient with injuries similar to those suffered by Kayla Thetford,

  requires 24/7 care that is commensurate with full time skilled nursing care.

         22.    Kayla Thetford can no longer care for herself or her children, therefore her

  children now live with their father, Jonathon Thetford.


                                               4
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 5 of 11




                                FIRST CAUSE OF ACTION

         23.    Plaintiffs incorporate each of the previous allegations into this First Cause of

  Action.

         24.    Defendant Michael Clinton West, D.O., negligently failed to properly and

  timely examine, diagnose and treat Kayla Thetford.

         25.    Defendant West owed Kayla Thetford the duty to exercise that degree of

  skill, diligence and foresight exercised by and expected of physicians.

         26.    The medical care and treatment provided to Kayla Thetford by Defendant

  West departed from accepted standards of medical care so as to constitute medical

  negligence.

         27.    As a direct and proximate result of the negligence of Defendant West, in

  failing to diagnose and emergently and timely treat Kayla Thetford’s symptoms, consistent

  with a likely incipient stroke, Kayla Thetford suffered severe and permanent bodily

  injuries, disfigurement, and physical impairment; physical and mental pain and suffering;

  loss of companionship or society; loss of future income and earning capacity; and incurred

  past, and will incur future, expenses for medical care and treatment, as well as other life

  care expenses.

         28.    Kayla Thetford is a suitable candidate to take advantage of high technology

  assisted communication equipment.

         29.    With the financial resources to provide lifetime 24/7 skilled nursing care, and

  family members who have a personal interest in her care, Kayla will likely live a near

  normal life expectancy.


                                                5
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 6 of 11




                                SECOND CAUSE OF ACTION

         30.      Plaintiffs incorporate each of the previous allegations into this second cause

  of action.

         31.      Pursuant to 25 U.S.C. § 5321 et seq., and 28 U.S.C. § 2671 et seq. (FTCA),

   the United States of America is a defendant in its capacity as the legally responsible entity

   for actions and omissions of:

               a. The Department of Health and Human Services, and its agency,
               b. The Indian Health Service (IHS); and
               c. The Indian Health Services’ contract service unit, namely, Muscogee Creek
                  Nation Hospital/Clinic in Okemah, Oklahoma; and
               d. The agents, contract entities, and employees of the Muscogee Creek Nation
                  Hospital/Clinic and community care facility, among whom are various
                  individual nurses and doctors.

         32.      On information and belief, at all times relevant to the matters alleged herein

  Defendants West, EmCare Inc., EmCare Physician Providers Inc. and/or EmCare

  Physician Services Inc. contracted with the Muscogee Creek Nation to provide medical

  services at the Muscogee Creek Nation Hospital and/or Clinic under an “Indian Self-

  Determination contract” pursuant to 25 U.S.C. § 5321 et seq.

         33.      Based upon a representation from a representative of the Muscogee Creek

  Nation, Defendant West was an employee, or deemed to be an employee, of Defendant

  United States through the liability mechanism established by the Federal Tort Claims Act

  and other related transactions between agencies of the United States and the Muscogee

  Creek Nation.


                                                   6
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 7 of 11




            34.   Defendant United States is liable for the relevant acts and omissions of

  Defendant West.

            35.   Defendant United States is liable for the relevant acts and omissions of

   Defendant EmCare Inc.

            36.   Defendant United States is liable for the relevant acts and omissions

   Defendant EmCare Physician Providers Inc.

            37.   Defendant United States is liable for the relevant acts and omissions of

  Defendant EmCare Physician Services Inc.

            38.   Defendants EmCare Inc., EmCare Physician Providers Inc. and/or EmCare

  Physician Services Inc. are deemed to be part of the Public Health Service in the

  Department of Health and Human Services, therefore Defendant United States is liable for

  the acts and omissions of each such Defendant.

            39.   As a direct and proximate result of the negligence of Defendant United States

  and its employees, agents, servants, ostensible agents and ostensible servants, and contract

  entities, Kayla Thetford suffered preventable severe and permanent bodily injuries,

  disfigurement, and physical impairment; physical and mental pain and suffering; loss of

  companionship or society; loss of the enjoyment of life; loss of earning capacity and

  associated future earnings; and incurred past, and will incur future, expenses for medical

  care and treatment, as well as other life care expenses.

                                 THIRD CAUSE OF ACTION

            40.   Plaintiffs incorporate all of the previous allegations into this third cause of

  action.


                                                 7
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 8 of 11




            41.   On information and belief, at all times relevant to the matters alleged herein,

  Defendant West was an employee or agent of Defendant EmCare Inc. acting within the

  scope of such employment or agency.

            42.   Defendant EmCare Inc. is liable for the acts and omissions of Dr. West under

  the doctrine of respondeat superior.

                                FOURTH CAUSE OF ACTION

            43.   Plaintiffs incorporate each of the previous allegations into this fourth cause

  of action.

            44.   On information and belief, at all times relevant to the matters alleged herein,

   Defendant West was an employee or agent of Defendant EmCare Physician Providers

   Inc. acting within the scope of such employment or agency.

            45.   Defendant EmCare Physician Providers Inc. is liable for the acts and

  omissions of Dr. West under the doctrine of respondeat superior.

                                  FIFTH CAUSE OF ACTION

            46.   Plaintiffs incorporate each of the previous allegations into this fifth cause of

  action.

            47.   On information and belief, at all times relevant to the matters alleged herein,

   Defendant West was an employee or agent of Defendant EmCare Physician Services Inc.

   acting within the scope of such employment or agency.

            48.   Defendant EmCare Physician Services Inc. is liable for the acts and

  omissions of Dr. West under the doctrine of respondeat superior.




                                                  8
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 9 of 11




                                         SIXTH CAUSE OF ACTION

            49.      Plaintiffs incorporate each of the previous allegations into this sixth cause of

  action.

            50.      As a direct and proximate result of Defendants’ negligence, Kayla Thetford’s

  three minor children, Z.L.T., Z.D.T. and Z.A.T., have each suffered the loss of parental

  consortium due to Kayla Thetford’s permanent injuries.

                                        CLAIMS FOR RELIEF

            51.      The following elements of damages are provided here to describe the

  broadest range and scope of the legally available categories of damages allowed by law

  for each or all of the Plaintiffs, and to put Defendants on notice of all such possible

  claims and related considerations, including, but not limited to the following:

                  A. Great physical and mental pain and suffering;
                  B. Disfigurement;
                  C. Loss of enjoyment of life;
                  D. Self-enforced isolation of Kayla Thetford often required to mitigate the risk
                  of opportunistic infections;
                  E. Loss of love and companionship;
                  F. Loss of consortium;
                  G. Loss of earnings and opportunities for earnings and the accumulation of
                     related assets and benefits;
                  H. Quantum meruit compensation for 24/7 in-home attendant nursing care
                     provided by Kayla Thetford’s parents;
                  I. Medical, rehabilitative, and life care expenses, related to, including, but not
                     limited to:
                     1.     Complex case management services;
                     2.     24/7 skilled nursing care;
                     3.     Possible cognitive deficits;


                                                     9
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 10 of 11




                4.     Speech and language disabilities;
                5.     Swallowing and feeding disorders;
                6.     Asthma, reactive airway disease and lung compromise;
                7.     Physical therapy;
                8.     Potential vocational rehabilitations depending on the effectiveness of
                       computer based communication devices;
                9.     Recurrent illnesses and hospitalizations;
                10.    Renal and cardiac care;
                11.    Medication management;
                12.    Pain management;
                13.    Skin integrity management;
                14.    Orthopedic surgery and management;
                15.    Assistive medical, living and communication devices;
                16.    Assistance with all activities of daily living, including but not
                       limited to personal care and hygiene, elimination of bodily wastes,
                       transportation and household management;
                17.    Handicapped housing and transportation, including but not limited to
                       design and construction of a special purpose home arranged and
                       equipped to provide for Kayla’s unique daily living needs;
                18.    Loss of income and asset accumulation from wages, salaries, and
                       benefits;
                19.    Loss of insurability;
                20.    Expenses associated with management of complex governmental
                       regulatory, tax and accounting obligations; and
                21.    Other economic and noneconomic losses, the exact amount to be
                       determined at trial.


         WHEREFORE, Plaintiffs pray for a judgment against Defendants for monetary

   damages in the following amounts, as stated in the FTCA Form 95 claims previously

   submitted to the United States:

         a. To Plaintiffs Dale A. Gregor and Debra Gregor, individually and as Co-Guardians



                                               10
Case 4:19-cv-00719-JED-FHM Document 2 Filed in USDC ND/OK on 12/30/19 Page 11 of 11




   of Kayla Thetford, for the benefit of said ward, the amount of $90,000,000, plus interest,

   costs, attorney fees and such other relief to which said Plaintiffs, directly, and for and on

   behalf of Kayla Thetford, are entitled to receive by law or equity; and

             b. To Jonathon Thetford, as next friend of the three minor children Z.L.T., Z.D.T.

   and Z.A.T., for the benefit of said minor children, the total sum of $30,000,000

   ($10,000,000 to each child), plus interest, costs, attorney fees and such other relief to which

   said Plaintiff, for and on behalf of said minor children, is entitled to receive by law or

   equity.

                                               Respectfully submitted,

                                               /s/ George W. Braly
                                               George W. Braly, OBA# 1056
                                               William W. Speed, OBA# 19031
                                               BRALY, BRALY, SPEED & MORRIS, PLLC
                                               201 W. 14th St.
                                               P.O. Box 2739
                                               Ada, OK 74821
                                               Tel. 580-436-0871
                                               Fax 580-436-0889

                                               -and-

                                               Mark C. Burgess, OBA# 33324
                                               Burgess Law Firm, PLLC
                                               4201 Texas Boulevard
                                               Texarkana, TX 75503
                                               Tel. 903-838-4450
                                               Fax 844-270-5674

                                               ATTORNEYS FOR PLAINTIFFS


   ATTORNEY LIEN CLAIMED




                                                 11
